Shekwin, J.
The defendant is a son of Hermine Shutte, the plaintiff’s ward. Herman Shutte, the defendant’s father, died intestate in 1885, owning a quarter section of land and leaving surviving him his widow, the defendant, another son, and three daughters. The interest of the other children in the farm was subsequently conveyed to the mother and this defendant jointly, and prior to April 24, 1903, he and his mother occupied the premises together. On the last-named date she conveyed to the defendant her interest in the land, and as consideration therefor the defendant executed notes for $3,000, drawing 5 per cent, interest, which were secured by a second mortgage on the quarter section. He also paid for his mother $1,000 on a $2,000 mortgage which they had theretofore jointly placed on the land. In September, 1903, the mother went to live with a married daughter, the wife of the plaintiff herein, and soon thereafter this suit was brought to set aside and cancel the deed in question; the allegations of the petition therefor being that it was procured through undue influence and that the grantor was of unsound mind when it was executed.
1- ^ARD^nveylation of in-burden of' proof. No difficult propositions of law are involved in this appeal. It is well settled that the plaintiff has the burden of proving his ward’s legal incapacity to make the conveyance) and it is equally as well settled that transactions ox tins kind between an aged and infirm parent who has reposed confidence and trust in the child will be closely scanned by the court and that the burden is on the grantee to show the bona lides thereof. Forrestel v. Forrestel, 110 Iowa, 614; Spargur v. Hall, 62 Iowa, 498; Brant v. Brant, 115 Iowa, 701.
*6832. Conveyances: competency of grantor; in-evidence. *682Certain conditions are conclusively shown by the evh *683dence. It is shown that for years prior to the conveyance, at the time thereof, and for three or four months thereafter, the grantor’s physical condition enabled her ° † v to do tii© ordinary work of a housewife on a farnlj and that she appeared as well and strong physically as the ordinary woman of her age. It is also shown that during this time she was mentally bright and active, that she knew and easily recognized her neighbors and friends, and was able to and did carry on intelligent conversation with them respecting her own affairs and matters in which they were interested.” With some of her acquaintances she talked of her advancing age and of her property, and in January or February preceding the conveyance she told disinterested persons that she inténded to sell her interest in the land to the defendant for less than it was really worth, and gave an intelligent and reasonable reason for so doing. When he executed the deed she went over the entire transaction with the scrivener, who prepared the same and took her acknowledgment thereto, telling him of the arrangement that she had made with the defendant relative to the transfer. On the other hand, it is clearly shown that her interest in the land was worth some $2,000 more than she received for it; that from some time prior to the conveyance up to the time of the trial she frequently manifested the delusion that lice were in her hair and on her body, and in the earlier stages of the delusion she applied remedies to her hair to destroy them. It also appears that some three or four months after the deed was made this delusion became stronger, and she then imagined that the vermin were around her in her bed and on the floor. It is undisputed that as early as the 20th of April, 1903, she was afflicted with arterial sclerosis, or a thickened condition of the arteries. There is also testimony tending to show that such diseased condition of the arteries occasionally produces senile dementia, and that Mrs. Shutte was then and later' suffering therefrom. While there is no question as *684to the existence of the delusion when the deed was made, the weight of the evidence clearly sustains the appellant’s contention that senile dementia did not in fact exist at that time. It is now the universally accepted rule that an act sought to be invalidated by reason of the doer’s insanity must be the direct offspring and result of such insanity; and, although a person may be the subject of an insane delusion, he is not on that account incompetent to make a deed or a will, unless it appears that the delusion extended to the subject out of which the conveyance grew and thus affected his business capacity. In other words, in order to avoid a deed on the ground of the grantor’s insanity, it must be shown that the grantor was at the very time of the conveyance subject to an insane delusion influencing him to do the act, or that he had lost the faculty of reasoning intelligently on any subject. Burgess v. Pollock, 53 Iowa, 273, and cases cited therein; Elwood v. O’Brien, 105 Iowa, 239; Perkins v. Perkins, 116 Iowa, 253; Dennett v. Dennett, 44 N. H. 531 (84 Am. Dec. 97).
The contrary is shown in this case, and we entertain no doubt of the grantor’s mental capacity to make the deed in question. We doubt the applicability in this ease of the rule shifting the burden of proof as to undue influence; but, conceding that the defendant has the burden of showing the bona tides of this transaction, he has sustained the burden beyond any question, and has done so by the testimony of wholly disinterested witnesses. The defendant is entitled to a judgment, and the decree of the trial court must be, and it is, reversed.